          Case 20-03404 Document 44-1 Filed in TXSB on 10/23/20 Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                  )
 In re:                                           )        CHAPTER 11
                                                  )
 ARENA ENERGY, LP, ET AL.                         )        CASE NO. 20-34215 (MI)
                                                  )
                                 Debtors.         )        (JOINTLY ADMINISTERED)
                                                  )
 ARENA ENERGY, LP,                                )
                                                  )
           Plaintiff,                             )
                                                  )
v.                                                )        ADV. PROC. NO. 20-03404
                                                  )
 W&T OFFSHORE, INC. and                           )
 31 GROUP, LLC,                                   )
                                                  )
           Defendants                             )

                        ORDER GRANTING DEFENDANT 31 GROUP LLC’S
                        MOTION TO DISMISS ADVERSARY COMPLAINT
                                   [RELATED TO DKT. ___]

          The Court has considered the Motion to Dismiss Adversary Complaint [Dkt. ___] (the

“Motion”) filed by 31 Group, LLC, in the above-captioned case, and the Court having determined

that the bases set forth in the Motion establish just case for the relief requested, and after due

deliberation, and sufficient cause appearing therefore, it is HEREBY ORDERED:

                  1.      That the Adversary Complaint [Dkt. ___] is DISMISSED.

          Dated: October ___, 2020
          Houston, Texas



                                              MARVIN ISGUR
                                              UNITED STATED BANKRUPTCY JUDGE
